             Case 1:20-cv-12240-JCB Document 1 Filed 12/17/20 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

______________________________________________________
                                                      )
GREGORY A. GEIMAN, as he is ADMINISTRATOR,            )
INTERNATIONAL UNION OF OPERATING ENGINEERS            )
LOCAL 4 HEALTH AND WELFARE, PENSION, ANNUITY )
AND SAVINGS FUNDS, LABOR MANAGEMENT                   )
COOPERATION TRUST, and HOISTING AND PORTABLE          )                      CIVIL ACTION
ENGINEERS LOCAL 4 APPRENTICE AND TRAINGING            )                      NO.
FUND; and INTERNATIONAL UNION OF OPERATING            )
ENGINEERS NATIONAL TRAINING FUND,                     )
                        Plaintiffs                    )
                                                      )
            v.                                        )
                                                      )
SCOTIA CRANES CORP.,                                  )
                        Defendant, and                )
                                                      )
CITIZENS BANK,                                        )
                        Trustee Process Defendant     )
______________________________________________________)

                            VERIFIED COMPLAINT
                FOR DELINQUENT FRINGE BENEFIT CONTRIBUTIONS

        1.      This is an action brought pursuant to §§502 and 515 of the Employee Retirement

Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132(a)(3) and (d)(1) and

1145 and §301 of the Labor Management Relations Act of 1974 (“LMRA”), as amended, 29

U.S.C. §185, by employee benefit plans to enforce the obligation to make contributions under the

terms of a collective bargaining agreement and the plans.

                                         JURISDICTION

        2.      The Court has exclusive jurisdiction of this action pursuant to §502(a), (e) and (f)

of ERISA, 29 U.S.C. §§1132(a), (e) and (f), and concurrent jurisdiction pursuant to §301 of the

LMRA, as amended, 29 U.S.C. §185, without respect to the amount in controversy or the

citizenship of the parties.
            Case 1:20-cv-12240-JCB Document 1 Filed 12/17/20 Page 2 of 9




                                            PARTIES

       3.      Plaintiff Gregory A. Geiman is the Administrator of the International Union of

Operating Engineers Local 4 Health and Welfare Fund. The International Union of Operating

Engineers Local 4 Health and Welfare Fund is an “employee welfare benefit plan” within the

meaning of §3(1) of ERISA, 29 U.S.C. §1002(1). It provides health, dental and prescription

benefits and life insurance, accident insurance, and disability pay to participants. The Fund is

administered at 16 Trotter Drive, Medway, Massachusetts, within this judicial district.

       4.      Plaintiff Gregory A. Geiman is the Administrator of the International Union of

Operating Engineers Local 4 Pension Fund. The International Union of Operating Engineers

Local 4 Pension Fund is an “employee pension benefit plan” within the meaning of §3(2)(A) of

ERISA, 29 U.S.C. §1002(2)(A). It provides participants with a defined pension benefit. The

Fund is administered at 16 Trotter Drive, Medway, Massachusetts, within this judicial district.

       5.      Plaintiff Gregory A. Geiman is the Administrator of the International Union of

Operating Engineers Local 4 Annuity and Savings Fund. This Fund provides participant-

directed individual accounts, including a 401(k). The International Union of Operating Engineers

Local 4 Annuity and Savings Fund is an “employee pension benefit plan” within the meaning of

§3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). The Fund is administered at 16 Trotter Drive,

Medway, Massachusetts, within this judicial district.

       6.      Plaintiff Gregory A. Geiman is the Administrator of the Hoisting and Portable

Engineers Local 4 Apprenticeship and Training Fund. This Fund trains apprentices and journey

workers on the construction industry. The Hoisting and Portable Engineers Local 4 Apprentice

and Training Fund is an “employee welfare benefit plan” within the meaning of §3(1) of ERISA,
             Case 1:20-cv-12240-JCB Document 1 Filed 12/17/20 Page 3 of 9




29 U.S.C. §1002(1). The Fund is administered at One Engineers Way, Canton, Massachusetts,

within this judicial district.

        7.      Plaintiff Gregory A. Geiman is the Administrator of the Joint Labor-Management

Cooperation Trust. This Trust is established pursuant to §302(c)(9) of the National Labor

Relations Act, as amended, 29 U.S.C. §186(c)(9). The Trust is administered at 16 Trotter Drive,

Medway, Massachusetts, within this judicial district.

        8.      Plaintiff International Union of Operating Engineers National Training Fund

trains apprentices and journey workers on the construction industry at a national level. The

National Training Fund is an “employee welfare benefit plan” within the meaning of §3(1) of

ERISA, 29 U.S.C. §1002(1). The Fund is administered at 1125 17th Street, NW Washington,

DC 20036. Gregory A. Geiman, as Administrator, has been authorized to collect contributions

on behalf of the National Training Fund.

        9.      The Health and Welfare, Pension, Annuity and Savings, and Apprenticeship and

Training Funds, as well as the National Training Fund, are multi-employer plans within the

meaning of §3(37) of ERISA, 29 U.S.C. §1002(37). They, along with the Joint Labor-

Management Cooperation Trust, are hereinafter collectively referred to as “the Funds.”

        10.     Defendant Scotia Cranes Corp. (“SCC”) is a Massachusetts limited liability

company, with a principal place of business of 85 High Street, Pembroke, MA 02359 with a

registered agent for service of process at United States Corporation Agents, Inc., 101 Billerica

Avenue, Building 5, Suite 204, North Billerica, MA 01862.

        11.     Citizens Bank is a banking institution which, on information and belief, is holding

assets of the defendant.
             Case 1:20-cv-12240-JCB Document 1 Filed 12/17/20 Page 4 of 9




                                             FACTS

       12.      On or about August 15, 2014, Defendant SCC agreed in writing to be bound to

the terms of the Restated Agreements and Declarations of Trust establishing Plaintiff Funds, to

the terms of collective bargaining agreements requiring contributions to Plaintiff Funds, and to

any successor agreements. A copy of SCC’s signed agreement (“Standard Short Form

Agreement”) is attached hereto as Exhibit A.

       13.      Because of the Short Form Agreement, Defendant SCC is a party to a collective

bargaining agreement with the International Union of Operating Engineers Local 4 that is

effective for the period from June 1, 2018 through May 31, 2022, as well as successor

agreements (“CBA”). A copy of the June 1, 2018-May 31, 2022 CBA is attached hereto as

Exhibit B.

       14.      The CBA requires SCC to make contributions to Plaintiff Funds for each payroll

hour for each person covered by the CBA and to pay interest on late payments at the rate of one

percent (1%) per month. Interest on late-paid elective deferral amounts that employers have

deducted from employees’ wages are assessed in accordance with rules and regulations of the

U.S. Department of Labor.

       15.      Pursuant to the CBA, employers are also obligated to deduct from wages and

remit a negotiated percentage of the gross wage package for union dues. If employees so elect,

the employer is also obligated to deduct money from wages and pay to the Social Action

Committee (“SAC”). If employees so elect, the employer is also obligated to withhold an amount

from the employees’ gross wages before any deduction for taxes for deposit in the Annuity and

Savings 401(k) plan.
            Case 1:20-cv-12240-JCB Document 1 Filed 12/17/20 Page 5 of 9




       16.     Upon information and belief, Defendant SCC has performed work under the CBA

but has failed to remit any of the contributions, dues, and SAC deductions due for the work

months of August 2020 to present, as well as any 401(k) withholdings due for the work months

of August 2020 to present. The Defendant filed a report for the month of August 2020 indicating

that it owes the Funds a balance of $4,886.99 and a September report indicating it owed $255.64.

The amounts owed after September 2020 are unliquidated to date because the Defendant has

failed to submit remittance reports to delineate payroll hours for each of their covered employees

for those months.

       17.     The Funds sent a formal demand to SCC on November 20, 2020, for submission

of the required remittance reports and payment of all amounts due to the Funds. A copy of the

Funds’ emailed demand with email delivery receipt is attached as Exhibit C. SCC has not

replied to the Funds’ demand.

       18.     SCC also owes past-due interest on prior late payments and continuing interest on

unpaid amounts.

       19.     A copy of this Complaint is being served upon the Secretary of Labor and the

Secretary of the Treasury by certified mail as required by §502(h) of ERISA, 29 U.S.C.

§1132(h).

        COUNT I - VIOLATION OF ERISA - DELINQUENT CONTRIBUTIONS

       20.     Plaintiffs incorporate by reference herein Paragraphs 1-19 above.

       21.     The failure of Defendant SCC to make contributions on behalf of all covered

employees as required by the terms of the trust agreements and the collective bargaining

agreements violates §515 of ERISA, 29 U.S.C. §1145.
            Case 1:20-cv-12240-JCB Document 1 Filed 12/17/20 Page 6 of 9




       22.       Absent an order from this Court, Defendant SCC will continue to refuse to report

hours and pay the amounts owed to the Funds, and the Funds and their participants will be

irreparably damaged.

      COUNT II - VIOLATION OF COLLECTIVE BARGAINING AGREEMENT

       23.       Plaintiffs incorporate by reference herein Paragraphs 1-22 above.

       24.       The failure of Defendant SCC to make contributions on behalf of all covered

employees as required by the terms of the collective bargaining agreement violates §301 of the

LMRA, 29 U.S.C. §185.

      COUNT III – VIOLATION OF COLLECTIVE BARGAINING AGREEMENT

       25.       Plaintiffs incorporate by reference herein Paragraphs 1-24 above.

       26.       The failure of Defendant SCC to remit Union dues and SAC contributions it

deducted from its employees’ wages as required by the terms of the collective bargaining

agreement violates §301 of the LMRA, 29 U.S.C. §185.

                                      RELIEF REQUESTED

       WHEREFORE, Plaintiff Funds requests this Court to grant the following relief:

       a.        Order the attachment by trustee process of the accounts of the Defendant at

Citizens Bank;

       b.        Order the attachment of the machinery, inventory, and accounts receivable of the

Defendant;

       c.        Order the attachment of real estate standing in the name of the Defendant;

       d.        Order SCC to make available to the Plaintiff Funds or their duly-authorized

representative and/or auditor all books and records, including payroll records, contribution

reports, payroll tax returns, employees’ earning records and hours worked, weekly payroll
            Case 1:20-cv-12240-JCB Document 1 Filed 12/17/20 Page 7 of 9




registers, certified payrolls, cash disbursement journals, accounts receivable, and a complete

listing of all job locations from June 1, 2020, until the date of the Court’s order for the purpose

of ascertaining the full amount of unpaid contributions for that period as well as accounts

receivable for that period;

       e.      Enter a preliminary and permanent injunction enjoining Defendant from refusing

or failing to make contributions to Plaintiff Funds;

       f.      Enter a preliminary and permanent injunction enjoining Defendant from refusing

or failing to remit Union dues and SAC contributions;

       g.      Enter judgment in favor of the Plaintiff Funds in the amount of unpaid benefit

contributions for the period August 2020 to present, continuing interest on unpaid contributions

at the rate of 1% per month from the date due to the date paid, past-due interest on late-paid

contributions, elective deferrals with interest thereon at the IRS prescribed rate, Union dues and

SAC contributions deducted from employee wages, together with statutory liquidated damages,

auditor’s fees, and legal fees and costs of collection through the date of final payment, as well as

any amounts that may fall due during the pendency of this action; and

       h.      Such further and other relief as this Court deems appropriate.

                                              GREGORY A. GEIMAN, as he is
                                              ADMINISTRATOR, INTERNATIONAL UNION
                                              OF OPERATING ENGINEERS LOCAL 4
                                              HEALTH AND WELFARE, PENSION,
                                              ANNUITY AND SAVINGS FUNDS, et al.,

                                              By their attorneys,


                                              /s/ Kathryn S. Shea
                                              Kathryn S. Shea, BBO #547188
                                              Jasper Groner, BBO #682403
                                              Segal Roitman, LLP
                                              33 Harrison Avenue, 7th Floor
         Case 1:20-cv-12240-JCB Document 1 Filed 12/17/20 Page 8 of 9




                                    Boston, MA 02111
                                    (617) 603-1417
                                    kshea@segalroitman.com
Dated: December 17, 2020
Case 1:20-cv-12240-JCB Document 1 Filed 12/17/20 Page 9 of 9
